95 F.3d 1152
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth W. JONES, Plaintiff-Appellant,v.UNITED STATES of America;  Solomon Oliver, Jr., Judge;Federal Bureau of Investigation;  County of Cuyahoga;  Cityof Cleveland, Homicide Division and Emergency MedicalServices Department;  St. Luke's Hospital, Defendants-Appellees.
No. 95-4090.
United States Court of Appeals, Sixth Circuit.
Aug. 22, 1996.

Before:  KEITH, BOGGS, and BATCHELDER, Circuit Judges.

ORDER

1
Kenneth W. Jones, an Ohio citizen, appeals pro se the dismissal of his civil rights action for failure to state a claim, pursuant to Fed.R.Civ.P. 12(b)(6).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking $63 billion in damages, Jones filed this action against the United States, a federal district court judge, the FBI, Cuyahoga County, the City of Cleveland, and St. Luke's Hospital, alleging that the defendants were involved in a conspiracy to violate his rights dating back to 1987.  Jones has previously filed several similar actions relating the same type of allegations in both state and federal courts.  Several of the defendants filed motions to dismiss.  The district court granted these motions and dismissed the complaint for failure to state a claim.  On appeal, Jones appears to be arguing that the district court erred in denying his motion to amend his complaint.


3
Upon de novo review, we agree that Jones could prove no set of facts which would entitle him to the relief requested and that this complaint was properly dismissed for the reasons stated by the district court.  See Jackson v. Richards Medical Co., 961 F.2d 575, 577-78 (6th Cir.1992).  Moreover, we conclude that the district court did not abuse its discretion in denying the motion to amend the complaint.  See Marks v. Shell Oil Co., 830 F.2d 68, 69 (6th Cir.1987).  Accordingly, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.